Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, 7-12, 14, and 16-18 are currently pending and are being examined.
Claims 1-3, 5, 7-12, 14, and 16-18 are allowed.
Claims 1, 2, 5, 10, and 14 have been amended according to the examiner’s amendment entered below.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail by Aubrey Chen on Friday, May 7, 2021.

The application has been amended as follows: 
1.	An electronic payment system, the system comprising:
a wallet server storing account details of one or more payment schemes with which a user has an account; 
a mobile application operable to display the one or more payment schemes and operable to allow selection of one of the one or more payment schemes to indicate to the wallet server which of the one or more payment schemes is pre-authorized for a transaction thereby providing a first level of security, wherein the mobile application is further operable to indicate to the wallet server a pre-authorization 
a payment card comprising a plurality of keys, wherein the payment card is issued with a plurality of primary account numbers (PANs) each mapped to a key of the payment card, wherein the payment card is operable with a transaction device to effect a financial transaction, and further wherein operation of a key generates a one-time passcode (OTP) specific to the PAN mapped to the key;
wherein the mobile application is further operable to indicate to the wallet server the one-time passcode (OTP) generated by the payment card to provide a second level of security; and
wherein the transaction is effected using the selected and pre-authorized payment scheme and conforms to payment card standards, providing the transaction is finalized within the pre-authorization window duration and using the one-time passcode (OTP) generated by the payment card.

2.	The system according to claim 1, wherein the operation of the payment card to effect [[a]] the financial transaction involves interaction of the payment card with a magnetic stripe reader of the transaction device, the magnetic stripe reader reading from the payment card a primary account number.

5.	The system according to claim [[4]] 1, wherein the wallet server is further configured to initiate a payment request with the indicated payment scheme if it is assessed that a pre-authorized payment scheme is recorded in association with the user wallet account, and the pre-authorization window duration is active.

10.	An electronic payment method, the method comprising:
selecting on a mobile application a payment scheme with which to effect a financial transaction;
communicating the selected payment scheme and a pre-authorization window duration from the mobile application to a wallet server to provide a first level of security;
interacting a payment card with a transaction device;
communicating a primary account number (PAN) of the payment card to the wallet server; and the wallet sever to assess if the pre-authorization window duration is active,
conducting a financial transaction using the payment scheme selected by the mobile application,
wherein the payment card comprises a plurality of keys, and the payment card is issued with a plurality of primary account numbers (PANs) each mapped to a key of the payment card, and

wherein the transaction is effected using the selected and pre-authorized payment scheme and conforms to payment card standards, providing the transaction is finalized within the pre-authorization window duration and using the one-time passcode (OTP) generated by the payment card. 

14.	The method according to claim [[13]] 10, further comprising the wallet server initiating a payment request with the indicated payment scheme if it is assessed that a pre-authorized payment scheme is recorded in association with the user wallet account, and the pre-authorization window duration is active. 


Allowable Subject Matter
	The following is an examiner’s statement regarding reasons for allowance:

Rejections under 35 U.S.C. 101
	Claims 1-3, 5, 7-12, 14, and 16-18 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.

	Claims 1-3, 5, and 7-9 recite a system that facilitates transactions utilizing a programmable payment card and a mobile application. The user may interact with the payment card to generate a one-time passcode which is used to validate the transaction with the mobile application. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction. 
	Claim 1, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 1 recites the following limitations:  
a payment card comprising a plurality of keys, wherein the payment card is issued with a plurality of primary account numbers (PANs) each mapped to a key of the payment card, wherein the payment card is operable with a transaction device to effect a financial transaction, and further wherein operation of a key generates a one-time passcode (OTP) specific to the PAN mapped to the key.
	These limitations disclose a physical payment card comprising a keypad. The keypad may be programmed such that each key represents a different payment account. The user may interact with a key to generate a one-time passcode for the account mapped to the specific key. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer. 

	Claims 10-12, 14, and 16-18 recite a process for facilitating transactions utilizing a programmable payment card and a mobile application. The user may interact with the payment card to generate a one-time passcode which is used to validate the transaction with the mobile application. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction. 
	Claim 10, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 10 recites the following limitations:  
wherein the payment card comprises a plurality of keys, and the payment card is issued with a plurality of primary account numbers (PANs) each mapped to a key of the payment card, and
the method further comprises generating a one-time passcode (OTP) specific to the PAN mapped to a key when the key is operated, and indicating the generated one-time passcode (OTP) to the wallet sever by the mobile application to provide a second level of security.



Rejections under 35 U.S.C. 102/103
	The following combination of limitations recited claim 1 is not taught by the prior art:
a mobile application operable to display the one or more payment schemes and operable to allow selection of one of the one or more payment schemes to indicate to the wallet server which of the one or more payment schemes is pre-authorized for a transaction thereby providing a first level of security, wherein the mobile application is further operable to indicate to the wallet server a pre-authorization window duration, and the wallet server is further configured to assess if the pre-authorization window duration is active; and
a payment card comprising a plurality of keys, wherein the payment card is issued with a plurality of primary account numbers (PANs) each mapped to a key of the payment card, wherein the payment card is operable with a transaction device to effect a financial transaction, and further wherein operation of a key generates a one-time passcode (OTP) specific to the PAN mapped to the key;
wherein the mobile application is further operable to indicate to the wallet server the one-time passcode (OTP) generated by the payment card to provide a second level of security
	The prior art reference that is most closely related to the limitations recited above is Arrington (U.S. Patent No. 7784692). Arrington discloses a payment card comprising a plurality of buttons each mapped to a specific payment account (Arrington: Figure 2A). A user may interact with one of the buttons to select an account and perform a transaction using the selected account. However, Arrington does not disclose a mobile application associated with the user, or that the buttons on the payment card generate a OTP when pressed. This particular combination of limitations cannot be found in the prior art. The examiner has provided a list of pertinent prior art below. However, the examiner has determined that the cited references cannot reasonably be combined to teach the claimed invention.
	
	The following combination of limitations recited in claim 10 is not taught by the prior art:
communicating the selected payment scheme and a pre-authorization window duration from the mobile application to a wallet server to provide a first level of security;
interacting a payment card with a transaction device;
communicating a primary account number (PAN) of the payment card to the wallet server; and the wallet sever to assess if the pre-authorization window duration is active,
conducting a financial transaction using the payment scheme selected by the mobile application,
wherein the payment card comprises a plurality of keys, and the payment card is issued with a plurality of primary account numbers (PANs) each mapped to a key of the payment card, and
the method further comprises generating a one-time passcode (OTP) specific to the PAN mapped to a key when the key is operated, and indicating the generated one-time passcode (OTP) to the wallet sever by the mobile application to provide a second level of security
	The prior art reference that is most closely related to the limitations recited above is Arrington (U.S. Patent No. 7784692). Arrington discloses a payment card comprising a plurality of buttons each mapped to a specific payment account (Arrington: Figure 2A). A user may interact with one of the buttons to select an account and perform a transaction using the selected account. However, Arrington does not disclose a mobile application associated with the user, or that the buttons on the payment card generate a OTP when pressed. This particular combination of limitations cannot be found in the prior art. The examiner has provided a list of pertinent prior art below. However, the examiner has determined that the cited references cannot reasonably be combined to teach the claimed invention.

	Dependent claims 2, 3, 5, 7-9, 11, 12, 14, and 16-18 are also found to be allowable over the art due to their dependency on independent claims 1 and 10.









Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Innskeep (U.S. Pre-Grant Publication No. 20060242698): Discloses a payment card comprising a single button. The payment card may generate and display a OTP when the button is pressed.
Graylin (U.S. Pre-Grant Publication No. 20130054336): Discloses a “commerce application” which generates a token associated with a selected payment method. The token may be valid for a pre-defined period of time.
Mullen (U.S. Patent No. 8074877): Discloses a payment card that may be programmed to utilize different payment methods via a series of buttons.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/EDWARD CHANG/Primary Examiner, Art Unit 3696